DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Status of the Claims
	Claims 1-22 are pending in this Office Action.
	Claims 1, 5, 9, 12, 16, and 19 are amended.
	Claims 23-25 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claims 1, 9, and 16, the Applicant argues that the prior art does not teach the amended features because Elbert only discloses recording/storing segments of a recorded event for a user and maintaining a list of segments for the recorded event and not storing a plurality of copies of each bundle in a different one of a plurality of files on the storage or retrieving the copy of the determined bundle.  However, the Examiner respectfully disagrees with the Applicant.  Elbert see Elbert, paragraph 2).  Yoo is used to disclose caching segments of content, wherein the method disclosed in Elbert, of storing unique copies of each segment of a content item for each user, wherein each user may access and play the copies of the content segments, may be applied to Yoo to disclose the cited features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0318632), in view of Elbert et al. (US 2019/0174175), and in further view of Hirabayashi et al. (US 2016/0163355).
	Regarding claims 1, 9, and 16, Yoo discloses a method (Paragraph 6 illustrates a caching system that segments content into multiple chunks that are cached by a cache server), comprising:

	determining, based on the request, which of a plurality of bundles of segments of the content item contains the requested segment (Figure 4 and paragraph 31 illustrate that the system identifies whether the one or more overlapping chunks containing the requested content portion, and thus, determining a group of chunks/segments containing the requested portion);
	retrieving, from the storage, the determined bundle (Figure 4 and paragraph 33 illustrate that the system receives/retrieves the identified chunks);
	storing, in a cache memory, the retrieved bundle (Figure 4 and paragraph 33 illustrate that the system stores the received/retrieved chunks in cache); and
	sending, to the user device, the requested segment of the plurality of segments of the copy of the determined bundle (Figure 4 and paragraph 33 illustrate that the system sends the requested portion).
	Yoo fails to disclose wherein for each bundle of the plurality of bundles of segments of the content item, a plurality of copies of the bundle is stored in a different one of a plurality of files on the storage and wherein each copy of a bundle is associated with a different user; and retrieving, from the determined file on the storage, a copy of the determined bundle associated with a user of the user device.
	Elbert discloses wherein for each bundle of the plurality of bundles of segments of the content item, a plurality of copies of the bundle is stored on the storage and wherein each copy of a bundle is associated with a different user; and retrieving, from the storage, a copy of the determined bundle associated with a user of the user device (Paragraph 2 illustrates the method of 
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Elbert to Yoo to disclose wherein for each bundle of the plurality of bundles of segments of the content item, a plurality of copies of the bundle is stored on the storage and wherein each copy of a bundle is associated with a different user; and retrieving, from the storage, a copy of the determined bundle associated with a user of the user device because it would have been one of two ways for storing and accessing content, wherein either way would provide the predictable result of providing access to the media content for each individual user.
	Yoo as modified by Elbert fails to disclose the plurality of copies of the bundle is stored in a different one of a plurality of files on the storage; and retrieving, from the determined file on the storage, a copy of the determined bundle.
	Hirabayashi discloses the plurality of copies of the bundle is stored in a different one of a plurality of files on the storage; and retrieving, from the determined file on the storage, a copy of the determined bundle (Paragraphs 129, 130, and 134 illustrate storing content files made up of segment groups for later retrieval by the user device).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Hirabayashi to Yoo in view of Elbert to disclose the plurality of copies of the bundle is stored in a different one of a plurality of files on the storage; and retrieving, from the determined file on the storage, a copy of.
Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0318632), in view of Elbert et al. (US 2019/0174175), in further view of Hirabayashi et al. (US 2016/0163355), and in further view of O’hare et al. (US 2016/0286457).
	Regarding claims 2, 10, and 17, Yoo as modified by Elbert and Hirabayashi fails to disclose the method further comprising: deleting the requested segment of the plurality of segments of the determined bundle from the cache memory after sending the requested segment to the user device; and maintaining the remaining segments of the bundle in the cache memory.
	O’hare discloses the method further comprising: deleting the requested segment of the plurality of segments of the determined bundle from the cache memory after sending the requested segment to the user device; and maintaining the remaining segments of the bundle in the cache memory (Paragraph 72 illustrates that the system may delete the segment that is sent to the user device from the cache).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in O’hare to Yoo in view of Elbert and Hirabayashi to disclose the method further comprising: deleting the requested segment of the plurality of segments of the determined bundle from the cache memory after sending the requested segment to the user device; and maintaining the remaining segments of the bundle in the cache memory because it would have been common to delete used/sent content segments from cache memory in order to free up space for incoming segments to be streamed to the user device.
Claims 3, 5-8, 11-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0318632), in view of Elbert et al. (US 2019/0174175), in further view of Hirabayashi et al. (US 2016/0163355), and in further view of Lacivita et al. (US 2017/0180825).
Regarding claims 3, 11, and 18, Yoo as modified by Elbert and Hirabayashi fails to disclose the method further comprising: receiving, from the user device, another request for another segment of the plurality of segments of the retrieved bundle; determining, based on the another request, whether the retrieved bundle is still stored in the cache memory; and retrieving, based on determining that the retrieved bundle is still stored in the cache memory, the another segment from the cache memory; and sending, to the playback device, the another segment from the cache memory.
	Lacivita discloses the method further comprising: receiving, from the user device, another request for another segment of the plurality of segments of the retrieved bundle (Figure 4 and paragraph 31 illustrates that the caching system receives a request, from a client device, for a range of byte (i.e., segment) that represents a portion of a content); determining, based on the another request, whether the retrieved bundle is still stored in the cache memory (Figure 4 and paragraph 32 illustrate that the system may determine whether the overlapping chunks are stored in the cache); and retrieving, based on determining that the retrieved bundle is still stored in the cache memory, the another segment from the cache memory (Figure 4 and paragraphs 32 and 33 illustrate that the system receives/retrieves the identified overlapping chunks if it is determined that the overlapping chunks are stored in the cache); and sending, to the playback device, the another segment from the cache memory (Figure 4 and paragraph 33 illustrate that the system sends the requested portion).
	It would have been obvious before the effective filing date of the claimed invention to modify Yoo in view of Elbert and Hirabayashi to include the method further comprising: receiving, from the user device, another request for another segment of the plurality of segments of the retrieved bundle; determining, based on the another request, whether the retrieved bundle is still 
	Regarding claims 5, 12, and 19, Yoo as modified by Elbert and Hirabayashi fails to disclose the method further comprising: determining, prior to retrieving the copy of the determined bundle, whether the bundle already resides in the cache memory; and sending, to the user device, based on determining that the determined bundle already resides in the cache memory, the requested segment from the cache memory.
	Lacivita discloses the method further comprising: determining, prior to retrieving the copy of the determined bundle, whether the bundle already resides in the cache memory (Figure 4 and paragraph 32 illustrate that the system may determine whether the overlapping chunks are stored in the cache); and sending, to the user device, based on determining that the determined bundle already resides in the cache memory, the requested segment from the cache memory (Figure 4 and paragraphs 32 and 33 illustrate that the system sends the requested portion if the portion is already in the cache).
	It would have been obvious before the effective filing date of the claimed invention to modify Yoo in view of Elbert and Hirabayashi to include the method further comprising: determining, prior to retrieving the copy of the determined bundle, whether the bundle already resides in the cache memory; and sending, to the user device, based on determining that the determined bundle already resides in the cache memory, the requested segment from the cache 
	Regarding claims 6, 13, and 20, Yoo as modified by Elbert and Hirabayashi fails to disclose the method further comprising: creating, in the cache memory, a data structure containing the plurality of segments of the determined bundle, wherein the data structure facilitates removal of an element of the data structure containing one of the plurality of segments of the determined bundle.
	Lacivita discloses the method further comprising: creating, in the cache memory, a data structure containing the plurality of segments of the determined bundle (Figure 4 and paragraph 33 illustrate that the system stores the received/retrieved chunks in cache, and thus, in some kind of data structure; note -  the claim fails to specify how the data structure is created, such whether the segments are reformatted, encrypted, encapsulated with additional instructions, etc.), wherein the data structure facilitates removal of an element of the data structure containing one of the plurality of segments of the determined bundle (Paragraphs 34-36 illustrate that the system may use the chunk data to determine whether to delete the chunks).
	It would have been obvious before the effective filing date of the claimed invention to modify Yoo in view of Elbert and Hirabayashi to include the method further comprising: creating, in the cache memory, a data structure containing the plurality of segments of the determined bundle, wherein the data structure facilitates removal of an element of the data structure containing one of the plurality of segments of the determined bundle as disclosed in Lacivita because it would have been common to use cache memory to retrieve data files wherein the data files are usually deleted a certain amount of time after the data files are retrieved.
Regarding claims 7, 14, and 21, Yoo as modified by Elbert, Hirabayashi, and Lacivita discloses the method further comprising: retrieving, from the storage, metadata associated with the determined bundle, wherein the metadata specifies, for each of the plurality of segments of the determined bundle, an end of segment byte offset within the bundle; and wherein the data structure is created based on the retrieved metadata (Lacivita: Paragraphs 21 and 22 illustrate the use of metadata for storing the chunk data in a way that associates the chunk data with the content resource of which it is a part and the specific byte range of the content resource that the chunk represents, and thus, causing the chunks to be stored based at least in part on the metadata; figure 4 and paragraph 33 illustrate that the system stores the received/retrieved chunks in cache based on the byte ranges and chunk sizes).
	Regarding claims 8, 15, and 22, Yoo as modified by Elbert, Hirabayashi, and Lacivita discloses wherein the data structure comprises a linked list (Lacivita: Paragraphs 21 and 22 illustrate the use of metadata for storing the chunk data in a way that associates the chunk data with the content resource of which it is a part and the specific byte range of the content resource that the chunk represents, and thus, causing the chunks to be stored based at least in part on the metadata; figure 4 and paragraph 33 illustrate that the system stores the received/retrieved chunks in cache based on the byte ranges and chunk sizes and wherein the system may further provide an HTTP content message along with the byte data specifying the byte range).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2010/0318632), in view of Elbert et al. (US 2019/0174175), in further view of Hirabayashi et al. (US 2016/0163355), in further view of Lacivita et al. (US 2017/0180825), and in further view of O’hare et al. (US 2016/0286457).
Regarding claim 4, Yoo as modified by Elbert, Hirabayashi, and Lacivita fails to disclose the method further comprising: deleting the another segment from the cache memory after sending the another segment to the user device.
	O’hare discloses the method further comprising: deleting the another segment from the cache memory after sending the another segment to the user device (Paragraph 72 illustrates that the system may delete the segment that is sent to the user device from the cache).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in O’hare to Yoo in view of Elbert, Hirabayashi, and Lacivita to disclose the method further comprising: deleting the another segment from the cache memory after sending the another segment to the user device because it would have been common to delete used/sent content segments from cache memory in order to free up space for incoming segments to be streamed to the user device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER GEE/
Primary Examiner, Art Unit 2425